UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4680


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN HEATH DOSS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    James C. Turk, Senior
District Judge. (4:09-cr-00006-jct-3)


Submitted:   April 27, 2011                   Decided:   May 19, 2011


Before NIEMEYER, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Randy V. Cargill,
Assistant Federal Public Defender, Christine Madeleine Lee,
Research and Writing Attorney, Roanoke, Virginia, for Appellant.
Timothy J. Heaphy, United States Attorney, Jean B. Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brian Heath Doss pled guilty, without a written plea

agreement,       to      conspiracy      to       possess       with        the     intent    to

distribute five kilograms or more of cocaine hydrochloride, and

100 kilograms or more of marijuana, in violation of 21 U.S.C. §§

841(a), 846 (2006).           Doss was sentenced as a career offender to

360 months’ imprisonment to run concurrent with the fifty-year

state sentence without parole imposed for offenses that were

included       as     relevant       conduct       to     the        instant       offense    of

conviction.         On     appeal,    Doss     argues         that    the    district      court

erred in denying his motion to withdraw his guilty plea, and by

denying    him      credit    for     acceptance         of     responsibility           without

explanation.          By    failing    to     explain         its    reasons       for   denying

credit, argues Doss, the district court implicitly accepted the

Government’s argument that he was not entitled to credit because

he attempted to withdraw his guilty plea.                       We affirm.

               We review a district court’s denial of a defendant’s

motion    to    withdraw      his    guilty       plea    for       abuse    of    discretion.

United States v. Lambey, 974 F.2d 1389, 1393 (4th Cir. 1992) (en

banc).     A defendant does not have an absolute right to withdraw

a guilty plea.           United States v. Moore, 931 F.2d 245, 248 (4th

Cir. 1991).         A motion to withdraw should be granted only if the

defendant advances a fair and just reason for doing so.                                      Id.

“The   most     important      consideration             in    resolving       a    motion    to

                                              2
withdraw a guilty plea is an evaluation of the Rule 11 colloquy

at   which   the     guilty      plea     was       accepted.”          United    States      v.

Bowman, 348 F.3d 408, 414 (4th Cir. 2003); United States v.

Wilson, 81 F.3d 1300, 1306 (4th Cir. 1996).                              If the plea was

knowingly and voluntarily entered with the close assistance of

competent counsel during a properly conducted Rule 11 guilty

plea colloquy, the defendant is left with a very limited basis

upon which to have his plea withdrawn.                       Bowman, 348 F.3d at 414.

             The     district      court        may,       however,     consider       several

other factors in determining “whether the defendant had advanced

a fair and just reason.”            Id.     They include:

      (1)   whether  the  defendant   has  offered  credible
      evidence that his plea was not knowing or not
      voluntary, (2) whether the defendant has credibly
      asserted his legal innocence, (3) whether there has
      been a delay between the entering of the plea and the
      filing of the motion, (4) whether defendant has had
      close assistance of competent counsel, (5) whether
      withdrawal will cause prejudice to the government, and
      (6) whether it will inconvenience the court and waste
      judicial resources.

Moore,   931   F.2d       at    248.       We       have    reviewed     the     record      and

conclude that Doss’s plea was knowing and voluntary, that the

district     court    fully      complied       with       the   Fed.    R.    Crim.    P.    11

requirements       when        accepting        his    plea,      and     Doss     has       not

demonstrated on this record that he advanced a fair and just

reason for withdrawing the plea.                       Thus, we conclude that the




                                                3
district court did not abuse its discretion in rejecting Doss’s

motion to withdraw his plea.

           Nor    did   the    district    court    err    in    denying      Doss’s

request for a reduction for acceptance of responsibility.                           A

district    court’s       determination        regarding         acceptance        of

responsibility is factual in nature and will not be reversed

unless clearly erroneous.         United States v. Hargrove, 478 F.3d

195, 198 (4th Cir. 2007).         “Conduct resulting in an enhancement

under § 3C1.1 (Obstructing or Impeding the Administration of

Justice)   ordinarily      indicates       that    the    defendant       has    not

accepted   responsibility       for    his     criminal        conduct.         After

reviewing the record, we conclude that the district court was

amply justified in finding that Doss was not entitled to an

adjustment for acceptance of responsibility and that the court

adequately explained its reasoning.

           Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral   argument      because     the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       4